 

Exhibit 10.3

 

FIRST AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AGREEMENT (this
“Amendment”) is dated as of February 12, 2020, by, between and among the persons
and entities signing this Amended below under the heading “Sellers” (each being
referred to individually as “Seller,” and collectively as “Sellers”) and THE
PROCACCIANTI GROUP, LLC a Rhode Island limited liability company (“Purchaser”).
Seller and Purchaser are sometimes referred to herein individually as a “Party”,
and collectively as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser are parties to that certain Membership Interest
Purchase Agreement with an Effective Date as of January 14, 2020 (collectively,
the “Original Agreement”);

 

WHEREAS, Seller and Purchaser desire to modify certain time periods contained in
the Original Agreement as provided herein; and

 

WHEREAS, unless otherwise defined herein, capitalized terms used in this
Amendment shall have the meanings ascribed to such terms in the Original
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree as follows:

 

1.     Amendments. The following amendments to the Original Agreement shall be
effective upon the date hereof:

 

(a)Inspection Period. The text of Section 14.19 of the Original Agreement is and
shall hereby be deleted in its entirety and replaced with the following:

 

“Inspection Period means the period of time commencing on the Effective Date and
terminating at 6:00 pm (Eastern Standard Time) on February 21, 2020.”

 

(b)Closing Date. The first sentence of Section 7.1 of the Original Agreement is
and shall hereby be deleted in its entirety and replaced with the following:

 

“Provided all of the conditions to Closing have been satisfied, the Closing
shall be held by delivery of Closing documents in escrow to the Title Company at
2:00

 





 

 

p.m. Eastern time on the date which is date which on or before March 13, 2020,
or at such earlier date and time as may be mutually agreed upon in writing by
Sellers and Purchaser (the “Closing Date”).”

 

2.     No Other Amendment or Modification; Ratification. The Original Agreement
remains in full force and effect and is hereby ratified and confirmed by Seller
and Purchaser, except with respect to matters set forth in this Amendment. From
and after the date hereof, all references to the Agreement shall be deemed to
refer to the Original Agreement as amended by this Amendment. In the event of a
conflict between the terms and conditions of the Original Agreement and those
set forth in this Amendment, the terms and conditions of this Amendment shall
control.

 

3.     Counterparts; Facsimile and PDF. This Amendment may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed to be an original, but all such counterparts shall constitute one and the
same agreement. Facsimile and portable document format (PDF) signatures shall
have the same force and effect as original signatures.

 

4.     Amendments. This Amendment may not be changed, modified or terminated,
nor may any provision hereunder be waived, except by an instrument executed by
the parties hereto.

 

5.     No Third-Party Beneficiaries. This Amendment is binding on and inures to
the benefit of the parties hereto. The provisions of this Amendment are not
intended to benefit any third parties.

 

6.     Entire Agreement. The Original Agreement, as amended by this Amendment,
contains all of the terms agreed upon between the parties hereto with respect to
the subject matter hereof, and all agreements heretofore had or made between the
parties hereto are merged in the Original Agreement, as amended by this
Amendment, which alone fully and completely expresses the agreement of said
parties.

 

[Remainder of page intentionally left blank]

 



2

 

 

IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
date first written above.







 





  SELLERS:       TPG DP JV, LLC,   a Delaware limited liability company        
By: /s/ Elizabeth A. Procaccianti     Name: Elizabeth A. Procaccianti     Title:
Authorized Signor     Address: On File           ETJ Gano Holdings, Inc.   a
Rhode Island corporation         By: /s/ Elizabeth A. Procaccianti   Name:
Elizabeth A. Procaccianti     Title: Authorized Signor     Address: On File    
      PRJA Gano Holdings, LLC,   a Delaware limited liability company        
By: /s/ Elizabeth A. Procaccianti     Name: Elizabeth A. Procaccianti     Title:
Authorized Signor     Address: On File           EHI Gano Holdings, Inc.   a
Rhode Island corporation         By: /s/ Elizabeth A. Procaccianti     Name:
Elizabeth A. Procaccianti     Title: Authorized Signor     Address: On File





 



[signatures continue on following page]

 



3

 

 

  PURCHASER:       THE PROCACCIANTI GROUP, LLC, a Rhode Island limited liability
company         By: /s/ Ron M. Hadar     Name: Ron M. Hadar     Title: Attorney
Duly Authorized

 



4

 